Case 7:19-cr-00024-MFU Document 339 Filed 05/25/21 Page 1 of 3 Pageid#: 1178




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA                     )
                                             )       Criminal No. 7:19-cr-24
v.                                           )
                                             )
NORA LATRIECE HARPER, et al.,                )       By: Michael F. Urbanski
    Defendants.                              )       Chief United States District Judge

                                          ORDER

       This matter is before the court on (1) defendant Lethaniel Charles Harper’s motion in

limine regarding uncharged overdoses, ECF No. 297, and the government’s motions in limine

regarding (2) sentencing information, ECF No. 298; (3) impeachment concerning prior

conviction, ECF No. 299; and (4) Nora Harper’s statement implicating a codefendant, ECF

No. 300. Defendant Kehana Renee James joins Lethaniel Harper’s motion. ECF No. 304.

Following the pretrial conference held on May 20, 2021, the court DENIES ECF No. 297,

GRANTS in part and DENIES in part ECF No. 298, GRANTS ECF No. 299, and

GRANTS ECF No. 300. For the reasons stated on the record and as outlined below, the

court rules as follows:

       1.      The court DENIES the motion in limine regarding uncharged overdoses. In

               the light most favorable to the government, the government asserts that it can

               show a direct link between heroin sold from Nora Harper to Ashley Bryant to

               J.M. and D.Q., resulting in the overdoses of both J.M. and D.Q. Under Federal

               Rule of Evidence 404(b), D.Q.’s testimony concerning the source of the heroin

               is relevant to the issue of the drug conspiracy, and D.Q.’s experience with the

               heroin obtained from the same source and in the same manner as the heroin

                                                 1
Case 7:19-cr-00024-MFU Document 339 Filed 05/25/21 Page 2 of 3 Pageid#: 1179




           provided to J.M., allegedly resulting in the charged overdose, is relevant to both

           the charged conspiracy and claimed enhancement. The government indicated

           that it does not intend to introduce evidence of other overdoses. As such, this

           aspect of defendant’s motion in limine is DENIED as moot. The government

           may introduce evidence of the prevalence of Red Smiley Face heroin products

           in Roanoke to support its conspiracy allegation.

     2.    The court GRANTS in part and DENIES in part the motion in limine

           regarding sentencing information. Defense counsel is precluded from making

           argument as to the potential penalties faced by defendants. As to the

           government’s cooperating witnesses, the Sixth Amendment provides defense

           counsel with wide latitude in cross-examining cooperating witnesses as to their

           motive for testifying and their subjective understanding of what they expect to

           gain by their testimony.

     3.    The court GRANTS the unopposed motion in limine disallowing impeachment

           of a cooperating witness with a prior misdemeanor conviction not involving

           dishonesty under Federal Rule of Evidence 609(a)(2).

     4.    The court GRANTS the motion in limine concerning the June 20, 2017

           interview of Nora Harper. Because the government has redacted the interview

           to exclude information regarding a codefendant, the interview is admissible and

           does not violate the codefendant’s Confrontation Clause rights pursuant to the

           Sixth Amendment and Bruton v. United States, 391 U.S. 123 (1968).

     It is so ORDERED.


                                           2
Case 7:19-cr-00024-MFU Document 339 Filed 05/25/21 Page 3 of 3 Pageid#: 1180




                                         Entered:   May 24, 2021
                                                             Michael F. Urbanski
                                                             Chief U.S. District Judge
                                                             2021.05.24 19:20:36 -04'00'

                                         Michael F. Urbanski
                                         Chief United States District Judge




                                     3
